                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

DARVIE THOMAS                                                        CIVIL ACTION

VERSUS                                                                 No. 18-10200

LOUISIANA STATE POLICE ET AL.                                           SECTION I


                              ORDER & REASONS

      Before the Court is an unopposed motion to dismiss 1 filed by defendants, the

Louisiana State Police and State Trooper Russell E. Sibley (“Sibley”) (together,

“defendants”).   Defendants move the court to dismiss plaintiff Darvie Thomas’s

(“Thomas”) claims pursuant to Rules 12(b)(1) and 12(b)(5) of the Federal Rules of

Civil Procedure. For the following reasons, the motion is granted.

                                         I.

      Thomas claims that on October 30, 2017, he was driving in Tangipahoa Parish,

Louisiana, when Sibley pulled him over. 2 Thomas was allegedly driving 83 miles per

hour in a 55-mile-per-hour zone, and Sibley ordered Thomas out of the vehicle, having

determined that Thomas had been driving under the influence of alcohol. 3 Thomas

was arrested for DWI after Sibley noticed an open beer bottle in the vehicle and then

conducted a field sobriety test. 4 Thomas alleges that he informed Sibley that he was



1  R. Doc. No. 9. The present motion was set for submission on April 10, 2019.
Accordingly, any written opposition to the motion was due on April 2, 2019. To date,
Thomas has not filed an opposition. The Court, therefore, considers the motion as
unopposed.
2 R. Doc. No. 1, at 3 ¶ 5.
3 Id.
4 R. Doc. No. 1, at 3 ¶¶ 6–7.
unable to walk in a straight line because of a prior ankle surgery, but that Sibley

nevertheless ordered Thomas to the rear of his vehicle. 5

       Thomas alleges that Sibley tased him several times, and that the tasing caused

severe burns to his torso. 6 Thomas asserts that all of the acts committed by Sibley

were committed with actual malice and willful and wanton indifference to Thomas’s

constitutional rights, as Thomas complied with all of Sibley’s orders. 7

       Thomas asserts excessive force claims against the Louisiana State Police as

well as Sibley in his official and individual capacities, pursuant to 42 U.S.C. §§ 1983

and 1988 and the Fourth and Fourteenth Amendments.               Thomas also asserts

unspecified state law claims against defendants.

                                          II.

       Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, “[a] case is

properly dismissed for lack of subject matter jurisdiction when the court lacks the

statutory or constitutional power to adjudicate the case.” Home Builders Ass’n of

Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (citation omitted).

“The burden of proof for a Rule 12(b)(1) motion to dismiss is on the party asserting

jurisdiction.” Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). When

applying Rule 12(b)(1), a court may dismiss an action for lack of subject matter

jurisdiction “on any one of three separate bases: (1) the complaint alone; (2) the

complaint supplemented by undisputed facts evidenced in the record; or (3) the



5 R. Doc. No. 1, at 4 ¶ 8.
6 Id. at 4 ¶ 9.
7 Id. at 4 ¶ 10.


                                           2
complaint supplemented by undisputed facts plus the court’s resolution of disputed

facts.” Spotts v. United States, 613 F.3d 559, 565–66 (5th Cir. 2010).

      Rule 12(b)(5) of the Federal Rules of Civil Procedure “provides for dismissal of

a claim if service of process was not timely made in accordance with Federal Rule of

Civil Procedure 4 or was not properly served in the appropriate manner.” Worley v.

Louisiana, No. 10-3313, 2012 WL 218992, at *2 (E.D. La. Jan. 25, 2012) (Africk, J.)

(quoting Wallace v. St. Charles Sch. Bd., No. 04-1376, 2005 WL 1155770, at *1 (E.D.

La. May 5, 2005)). “In the absence of valid service of process, proceedings against a

party are void.” Id. (quoting Aetna Bus. Credit, Inc. v. Universal Décor & Interior

Design, 635 F.2d 434, 435 (5th Cir. 1981)). “When service of process is challenged, the

party on whose behalf it is made must bear the burden of establishing its validity.”

Id. (quoting Aetna, 635 F.2d at 435).

                                         III.

      “When a state agency is the named defendant, the Eleventh Amendment bars

suit for both money damages and injunctive relief, unless the state has waived its

immunity.” Mathai v. Bd. of Supervisors of La. Univ. & Agricultural & Mech. Coll.,

959 F. Supp. 2d 951, 957 (E.D. La. 2013) (Vance, J.) (citing Cozzo v. Tangipahoa

Parish Council-President Gov’t, 279 F.3d 273, 281 (5th Cir. 2002)). “By statute,

Louisiana has refused to waive its Eleventh Amendment sovereign immunity against

suits in federal courts.” Id.; La. Rev. Stat. Ann. § 13:5106(A)). Furthermore, Congress

has not expressly abrogated sovereign immunity for § 1983 claims. Richardson v. So.




                                          3
Univ., 118 F.3d 450, 453. Therefore, Thomas’s claim for relief pursuant to § 1983 is

“subject to the Eleventh Amendment bar.” Id.

       The Louisiana State Police is an agency of the State of Louisiana. Francis v.

Terrebonne Parish Sheriff’s Office, No. 08-4972, 2009 WL 4730707, at *2 (E.D. La.

Dec. 9, 2009) (citing La. Rev. Stat. Ann. § 40:1301; Michalik v. Hermann, No. 99-3496,

2000 WL 159440, at *1 (E.D. La. Oct. 24, 2000); Jenkins v. Lee, No. 98-2367, 1999 WL

97931, at *2 (E.D. La. Feb. 17, 1999)). Furthermore, as a state agency, the Louisiana

State Police is not a “person” capable of being sued under 42 U.S.C. § 1983. Francis,

2009 WL 4730707, at *2 (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66

(1989); Hyatt v. Sewell, 197 F. App’x 370 (5th Cir. 2006) (per curiam)).

       As for Sibley, a lawsuit “against a state official in his official capacity

constitutes a suit against the state itself, which is barred by the Eleventh

Amendment.” Mathai, 959 F. Supp. 2d at 957 (citing Will, 491 U.S. at 71). Thomas

has sued Sibley in his official capacity, and he only requests monetary damages,

rather than prospective or injunctive relief, in his complaint. See id. Thomas cannot

recover monetary damages from a lawsuit against Sibley in his official capacity.

       Accordingly, neither the Louisiana State Police nor Sibley, in his official

capacity, are proper defendants, and they must be dismissed for lack of subject matter

jurisdiction.

                                         IV.

       Thomas’s claims against Sibley in his individual capacity must also be

dismissed because Thomas has not perfected proper service.



                                          4
             Unless federal law provides otherwise, an individual—
             other than a minor, an incompetent person, or a person
             whose waiver has been filed—may be served in a judicial
             district of the United States by:

             (1) following state law for serving a summons in an action
                 brought in courts of general jurisdiction in the state
                 where the district court is located or where service is
                 made; or

             (2) doing any of the following:

                    (A) delivering a copy of the summons and of the
                        complaint to the individual personally;

                    (B) leaving a copy of each at the individual's dwelling
                        or usual place of abode with someone of suitable
                        age and discretion who resides there; or

                    (C) delivering a copy of each to an agent authorized
                        by appointment or by law to receive service of
                        process.

      Thomas served Sibley through the Attorney General of the State of Louisiana. 8

There is no evidence that Thomas has served Sibley personally, at his dwelling, or

through any authorized agent. Louisiana law similarly requires personal or

domiciliary service or service on an authorized agent. Accordingly, Thomas has not

complied with Rules 4(e)(1) or (2). 9



8R. Doc. No. 7; see also R. Doc. No. 1-4; R. Doc. No. 9, at 7–8.
9Pursuant to Louisiana law, in order to serve the State of Louisiana or its agencies,
the plaintiff must serve process on the Louisiana Attorney General, as well as

             on the department, board, commission, or agency head or
             person, depending upon the identity of the named
             defendant and in accordance with the laws of the state, and
             on the department, board, commission, or agency head or
             person, depending upon the identity of the named
             defendant and the identity of the named board,

                                           5
      In addition, there has not been timely service of process.

             If a defendant is not served within 90 days after the
             complaint is filed, the court—on motion or on its own after
             notice to the plaintiff—must dismiss the action without
             prejudice against that defendant or order that service be
             made within a specified time. But if the plaintiff shows
             good cause for the failure, the court must extend the time
             for service for an appropriate period.

Fed. R. Civ. P. 4(m).

      Thomas filed his complaint on October 30, 2018. As of this date, Thomas has

failed to properly serve Sibley in his individual capacity. Even if Sibley had been

properly served, service would be untimely, as service was made on the Attorney

General on January 31, 2019, which is over ninety (90) days from the filing of the

complaint. 10 Having failed to oppose the present motion, Thomas has not shown good

cause for such failure. Therefore, Thomas’s claims against Sibley in his individual

capacity must also be dismissed because of timeliness.

                                         V.

      Having determined that Thomas’s claims against the Louisiana State Police

and Sibley must be dismissed, the Court declines to exercise supplemental

jurisdiction over Thomas’s unspecified state law claims. 11 See Cudd Pressure Control

Inc. v. Roles, 328 F. App’x 961, 966 n.2 (5th Cir. 2009) (“[T]he district court should




             commission, department, agency, or officer which or
             through whom suit is to be filed against.

La. Rev. Stat. Ann. 13:5107. See also La. Code Civ. Proc. Ann. arts. 1232–1235.
10 See R. Doc. No. 7.
11 See R. Doc. No. 1, at 1–2.


                                          6
keep in mind the Supreme Court’s instructions that ‘if the federal claims are

dismissed before trial, . . . the state claims should be dismissed [or remanded] as

well.’”) (quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966)).

“When a court dismisses all claims before trial, the general rule is to dismiss any

[supplemental] claims. However, the dismissal should be expressly without prejudice

so that the plaintiff may refile in the appropriate state court.” Bass v. Parkwood

Hosp., 180 F.3d 234, 246 (5th Cir. 1999).

                                            VI.

      Accordingly,

      IT IS ORDERED that the motion to dismiss is GRANTED and that the

above-captioned matter is DISMISSED WITHOUT PREJUDICE.

      New Orleans, Louisiana, May 6, 2019.



                                       _______________________________________
                                               LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE




                                            7
